Title: From George Washington to Thomas Freeman, 23 September 1784
From: Washington, George
To: Freeman, Thomas

 

Sir,
[23 September 1784]

The situation of my affairs on the Western Waters in the State of Pennsylvania & Virginia, requireing a Superintendant; & you having been pleased to accept the appointment, I must beg leave to point out to you the performance of such duties as are particularly necessary.
These will be to settle Tenants upon my Land; collect the rents which will arise therefrom—the Debts which will proceed from the sale of my copartnership effects—such others as may be due to me from persons living as above; and in general, to act & do (where no particular instruction is given) in the same manner as you would for yourself under like circumstances; endeavouring in all cases by fair & lawful means to promote my interest in this Country.
My Land on the Ohio & Great Kanhawa will be rented on the terms contained in a printed advertisement herewith given you; & as my disbursements will be great, I should prefer the last mentioned therein, to the other two—as the immediate profit arising therefrom is greatest —It is my wish also that each tract cou’d be rented on the same tenure, tho’ I do not bind you thereto.
The remainder of my untenanted Lands in the tract commonly called & distinguished by the name of Washington’s bottom, may be rented on the best terms you can obtain, until the close of the year one thousand seven hundred and ninety four—and no longer. Less than what I am to get from the other Tenants on the same tract (after allowing them three years free from the payment of rent) I should not incline to take: More I think ought to be had, & may be got.
My tract at the Great Meadows may be rented for the most you can get, for the term of ten years: there is a house on the premises—arable land in culture, & meadow inclosed; much of the latter may be reclaimed at a very moderate expence; which, and its being an excellent stand for an Inn-keeper, must render it valuable.
All my rents are to be fixed in specie Dollars (Spanish coin); but may be discharged in any Gold or Silver coin of equivalent value: the Tenants in all cases are to pay the Land-tax, which, to

prevent disputes, is to be expressed in the Leases; and it will be a necessary part of your duty to visit them at proper & convenient periods, to see that the Covenants, to the performance of which they are bound, are strictly fulfilled & complied with.
Where acts of providence interfere to disable a Tenant, I would be lenient in the exaction of rent; but when the cases are otherwise, I will not be put off; because it is on these that my own expenditures depend—& because an accumulation of undischarged rents is a real injury to the Tenant.
In laying off & dividing any of the Lands herein mentioned into Lots & tenements; particular care must be had that they are accurately surveyed—properly bounded—& so distributed as to do equal justice to the several Grantees, & to the Grantor—that a few may not injure the whole; & spoil the market of them.
If you should not have offers in a short time for the hire of my Mill alone, or for the Mill with 150 acres of land adjoining; I think it adviseable in that case to let it on shares; to build a good & substantial Dam of Stone where the old one stood—& to erect a proper forebay in place of the trunk which now conducts the water to the wheel—and, in a word, to put the House in proper repair. If you should be driven to this for want of a tenant; let public notice thereof be given, & the work let to the lowest bidder; the undertaker finding himself, & giving Bond & security for the performance of his contract. The charge of these things must be paid out of the first monies you receive for rent, or otherwise.
If I could get fifteen hundred pounds for the Mill & one hundred acres of Land most convenient thereto, I would let it go for that money.
As a compensation for the faithful performance of all these services, I agree to allow you five pr Ct for all the money which shall be collected & paid to me, or for my use; whether arising from rents, Bonds, Notes or open accounts; or from the sale of wheat or Flour taken for rents & converted into cash. Also twenty shillings Pennsa Curcy for every Tenant which shall be fixed on any of my Land, & who shall receive a Lease for the same on the terms mentioned: and the further sum of two dollars for every Lott which you shall lay off for such Tenants, together with such reasonable expences as may be incurred

thereby. Given under my hand at the plantation of Mr Gilbert Simpson this 23d day of Septembr 1784.

G: Washington


Note—There are four stacks of Hay on the Plantation, my sole property; & half of the grain to be disposed of for, & on my behalf—as also a young Stallion whose covering, or final sale I am to be benefitted by.


G: Washington
